Citation Nr: 1422892	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent, from June 1, 2010, for service-connected degenerative arthritis and degenerative disc disease with disc herniation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1998 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Detroit, Michigan Department of Veterans Affairs Regional Office (RO).  

In the September 2007 rating decision, the RO granted service connection for moderate degenerative arthritis and degenerative disc disease with disc herniation and assigned a 10 percent disability rating effective June 3, 2007.  A subsequent March 2010 rating decision granted the Veteran a temporary total disability rating from January 21, 2010 to February 28, 2010, following surgery of the lumbosacral spine.  The RO extended the temporary total disability rating through May 31, 2010 and assigned a 10 percent disability rating effective June 1, 2010.  Finally, in an April 2012 rating decision, the RO granted the Veteran a disability rating of 20 percent effective June 1, 2010.  

In an August 2012 decision, the Board denied, in pertinent part, entitlement to a disability rating in excess of 20 percent from June 1, 2010 for the Veteran's degenerative arthritis and degenerative disc disease with disc herniation.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's decision denying entitlement to a disability rating in excess of 20 percent from June 1, 2010 for the Veteran's degenerative arthritis and degenerative disc disease with disc herniation, and remanded the case for compliance with the Joint Motion.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the August 2013 Joint Motion, the Board finds that additional medical examination is needed.  In this regard, the Board notes that the March 2012 VA examination report contains contradictory findings regarding limitation caused by repetitive motion.   Specifically, the examination report shows that the Veteran's range of motion measurements did not change on repetitive testing; however, the examiner noted that the Veteran did have additional limitation of motion following repetitive testing.  

Therefore, the Board finds that a new VA examination is warranted to determine the severity of the Veteran's moderate degenerative arthritis and degenerative disc disease with disc herniation.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the current nature and severity of his service-connected degenerative arthritis and degenerative disc disease with disc herniation.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.  All findings should be described in detail and all necessary diagnostic testing performed.  The examiner should clearly explain any additional limitation caused by repetitive range of motion testing.  

2.  When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



